                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                              3:16-cv-00653-RJC

FELICIA A. UNDERDUE,                          )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )
                                              )                ORDER
WELLS FARGO BANK, N.A.,                       )
                                              )
             Defendant.                       )
                                              )
                                              )

      THIS MATTER comes before the Court on Plaintiff’s Motion to Amend

Complaint, (Doc. No. 25), and Defendant’s Motion to Dismiss, (Doc. No. 8).

I.    BACKGROUND

      Plaintiff Felicia A. Underdue (“Plaintiff”) initiated this action against

Defendant Wells Fargo Bank, N.A. (“Defendant”) with the filing of a Complaint on

September 7, 2016. (Doc. No. 1.) On September 13, 2016, Plaintiff filed an Amended

Complaint. (Doc. No. 3.)

      On December 27, 2016, Defendant filed its Motion to Dismiss. (Doc. No. 8.) On

May 3, 2017, the Court issued a Roseboro Order directing Plaintiff to file a response,

if any, to Defendant’s Motion to Dismiss within fourteen days. (Doc. No. 18.)

      On May 9, 2017, Plaintiff filed a Motion for Extension of Time requesting

additional time to respond to Defendant’s Motion to Dismiss. (Doc. No. 20.) On June

14, 2017, Plaintiff filed the Motion to Amend Complaint. (Doc. No. 25.)

      On July 13, 2017, the Court issued an Order directing Plaintiff to file a



        Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 1 of 8
response, if any, to Defendant’s Motion to Dismiss on or before July 28, 2017. (Doc.

No. 26.) The Court further directed Plaintiff to file a proposed amended complaint in

connection with her Motion to Amend Complaint on or before July 28, 2017. (Doc.

No. 26.)

       On July 27, 2017, Plaintiff timely filed a Proposed Amended Complaint. (Doc.

No. 27.) On August 8, 2017, Plaintiff filed an Amended Complaint. (Doc. No. 28.)

Plaintiff’s Amended Complaint, (Doc. No. 28), contains additional allegations and

causes of action not included in Plaintiff’s Proposed Amended Complaint, (Doc. No.

27).

       On August 22, 2017, Defendant filed its Response to Plaintiff’s Motion to

Amend Complaint asserting that Plaintiff’s motion should be denied based on futility.

(Doc. No. 30.)

       On September 27, 2017, Plaintiff filed a Final Amended Complaint. (Doc. No.

33.)

       On November 9, 2017, the Court issued an Order, (Doc. No. 35), directing

Plaintiff to show cause as to why the Court should not strike Plaintiff’s Amended

Complaint, (Doc. No. 28), and Final Amended Complaint, (Doc. No. 33), as untimely.

Plaintiff timely filed her response to the Order on November 13, 2017. (Doc. No. 36.)

Plaintiff’s Motion to Amend Complaint and Defendant’s Motion to Dismiss are now

ripe for resolution.




                                         2

           Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 2 of 8
II.    DISCUSSION

       A.    The Court strikes Plaintiff’s Amended Complaint, (Doc. No. 28), and
             Final Amended Complaint, (Doc. No. 33), as untimely.

       After Plaintiff filed her Motion to Amend Complaint, (Doc. No. 25), the Court

issued an Order, (Doc. No. 26), directing Plaintiff to file a proposed amended

complaint on or before July 28, 2017. Plaintiff timely filed a Proposed Amended

Complaint on July 27, 2017. (Doc. No. 27.) The Court thus strikes as untimely

Plaintiff’s Amended Complaint filed on August 8, 2017, (Doc. No. 28), and Final

Amended Complaint filed on September 27, 2017, (Doc. No. 33). Plaintiff’s Proposed

Amended Complaint, (Doc. No. 27), is the operative proposed pleading for purposes

of Plaintiff’s Motion to Amend Complaint, (Doc. No. 25).

       B.    The Court grants in part and denies in part Plaintiff’s Motion to Amend
             Complaint based on futility.

       Plaintiff’s Proposed Amended Complaint asserts the following claims: (1) “Title

VII of the Civil Rights Act of 1964 Volume 42 of the U.S.C. – American with Disability

Violation – Reasonable Accommodation – Disability”; (2) “Title VII of the Civil Rights

Act of 1964 Volume 42 of the U.S.C. – American with Disability Violation – Wrongful

Termination”; (3) “Title VII of the Civil Rights Act of 1964 Volume 42 of the U.S.C.,

section 2000e – Harassment, Retaliation, and Intimidation”; (4) “Title VII of the Civil

Rights Act of 1964 Volume 42 of the U.S.C., section 2000e – Hostile Work

Environment”; and (5) intentional infliction of emotional distress (“IIED”). (Doc. No.

27.)

       Defendant argues that the Court should deny Plaintiff’s Motion to Amend



                                          3

         Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 3 of 8
Complaint based on futility. Defendant argues that amendment is futile because (1)

the allegations of the Proposed Amended Complaint are insufficient to state an IIED

claim, and (2) Plaintiff failed to exhaust her administrative remedies as to any claims

under Title VII.

      Rule 15 of the Federal Rules of Civil Procedure provides that a party may

amend its pleading once as a matter of course within twenty-one days after serving

it or, if the pleading is one to which a responsive pleading is required, the party may

amend the pleading within twenty-one days after service of a responsive pleading or

motion. Fed. R. Civ. P. 15(a)(1). After a party has amended its pleading once as a

matter of course, a party may only amend its pleading with the opposing party’s

written consent or leave of court. Fed. R. Civ. P. 15(a)(2). A court may deny a motion

to amend based on futility of amendment. Equal Rights Ctr. v. Niles Bolton Assocs.,

602 F.3d 597, 603 (4th Cir. 2010). “Futility is apparent if the proposed amended

complaint fails to state a claim under the applicable rules and accompanying

standards: ‘[A] district court may deny leave if amending the complaint would be

futile—that is, if the proposed amended complaint fails to satisfy the requirements of

the federal rules.’” Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir.

2011) (alteration in original) (quoting United States ex rel. Wilson v. Kellogg Brown

& Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008)).

      Plaintiff’s proposed Count V asserts a claim for IIED based on alleged

harassment and retaliation Plaintiff experienced at work. For example, Plaintiff

alleges that her co-workers stopped associating with her in an effort to force her to



                                           4

        Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 4 of 8
quit her job, her performance scores were falsified, she was excluded from events, she

was denied bereavement time, and she was forced to work an afternoon without a

break. (Doc. No. 27, ¶¶ 40, 43, 48; Doc. No. 1-1, at 1.) In addition, Plaintiff alleges

that a member of leadership asked Plaintiff to lower her music volume, and then

“Plaintiff heard a lot of noise and efforts to make her aware of the presence of people

behind her. Directly standing behind the Plaintiff were [the member of leadership]

and friends/peers. They all stood behind the Plaintiff with fist [sic] balled up as if to

hit [Plaintiff]. [Plaintiff] immediately turned around and waited to be attacked. The

group disbanded following no response from the Plaintiff.” (Doc. No. 27, ¶ 45.)

      IIED claims require a showing of conduct “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded

as atrocious, and utterly intolerable in a civilized community.” Guthrie v. Conroy,

567 S.E.2d 403, 408–09 (N.C. Ct. App. 2002). Generally, wrongful termination or

adverse actions in the workplace do not constitute “extreme and outrageous conduct”

sufficient to support an IIED claim. See Frazier v. First Union Nat’l Bank, 747 F.

Supp. 1540, 1553–54 (W.D.N.C. 1990).

      Here, Plaintiff’s Proposed Amended Complaint fails to allege the requisite

extreme and outrageous conduct to support an IIED claim. Accordingly, the Court

denies Plaintiff’s Motion to Amend Complaint as to Count V based on futility. The

Court now turns to Plaintiff’s proposed claims under Title VII.

      A plaintiff must file a discrimination charge with the Equal Employment

Opportunity Commission (“EEOC”) before bringing a federal lawsuit under Title VII



                                           5

        Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 5 of 8
or the Americans with Disabilities Act (“ADA”). Sydnor v. Fairfax Cty., 681 F.3d 591,

593 (4th Cir. 2012); 42 U.S.C. § 2000e-5(f)(1); 42 U.S.C. § 12117(a). The requirement

that a plaintiff exhaust her administrative remedies prior to filing a formal lawsuit

serves the purposes of putting the employer on notice of the alleged violations,

promoting timely resolution of claims, and allowing the EEOC to use administrative

conciliation as the primary means of handling claims. Sydnor, 681 F.3d at 593.

Because these goals are undermined when a plaintiff raises claims in litigation that

were not raised before the EEOC, the discrimination charge determines the scope of

plaintiff’s complaint in federal court. Id.; Chacko v. Patuxent Inst., 429 F.3d 505, 509

(4th Cir. 2005). Thus, “[o]nly those discrimination claims stated in the initial charge,

those reasonably related to the original complaint, and those developed by reasonable

investigation of the original complaint may be maintained in a subsequent Title VII

lawsuit.” Chacko, 429 F.3d at 506.

      Here, Plaintiff’s discrimination charge only asserted claims of retaliation and

discrimination under the ADA. (Doc. No. 9, at 13.) However, Counts III and IV of

Plaintiff’s Proposed Amended Complaint assert claims under Title VII. (Doc. No. 27,

at 7.) As Plaintiff’s EEOC charge only asserted claims of discrimination under the

ADA, Plaintiff failed to exhaust her administrative remedies as to claims under Title

VII. Accordingly, Plaintiff’s Motion to Amend Complaint is denied as to Counts III

and IV based on futility.

      Although Counts I and II of the Proposed Amended Complaint reference Title

VII, these counts are more properly construed as claims for failure to accommodate



                                           6

        Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 6 of 8
and wrongful discharge, respectively, under the ADA. As Plaintiff’s EEOC charge

asserted discrimination based on disability, Plaintiff may pursue these claims in this

Court.

         In sum, the Court grants Plaintiff’s Motion to Amend Complaint, (Doc. No. 25),

as to Counts I and II of the Proposed Amended Complaint, (Doc. No. 27). The Court

denies Plaintiff’s motion as to Counts III, IV, and V of the Proposed Amended

Complaint, (Doc. No. 27), and these Counts are stricken.           Plaintiff’s Proposed

Amended Complaint, (Doc. No. 27), as modified herein, shall be the operative

complaint.

         C.       The Court denies as moot Defendant’s Motion to Dismiss.

         Having concluded that Plaintiff’s Motion to Amend Complaint should be

granted in part, the Court denies as moot Defendant’s Motion to Dismiss. (Doc. No.

8.)

III.     CONCLUSION

         IT IS THEREFORE ORDERED that:

         1.       Plaintiff’s Amended Complaint, (Doc. No. 28), and Final Amended

                  Complaint, (Doc. No. 33), are STRICKEN;

         2.       Plaintiff’s Motion to Amend Complaint, (Doc. No. 25), is GRANTED in

                  part and DENIED in part. The Court grants Plaintiff’s motion as to

                  Counts I and II of the Proposed Amended Complaint. (Doc. No. 27.) The

                  Court denies Plaintiff’s motion as to Counts III, IV, and V of the

                  Proposed Amended Complaint, (Doc. No. 27), and these counts are



                                             7

              Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 7 of 8
         stricken. The Proposed Amended Complaint, (Doc. No. 27), as modified

         herein, shall be the operative complaint; and

3.       Defendant’s Motion to Dismiss, (Doc. No. 8), is DENIED as moot.




                       Signed: September 27, 2019




                                         8

     Case 3:16-cv-00653-RJC Document 37 Filed 09/27/19 Page 8 of 8
